Citation Nr: 0601228	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus.

5.  Entitlement to service connection for diverticular 
disease, claimed as an intestinal disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled for a hearing at the RO before the 
Board in December 2005.  Prior to that hearing, the veteran's 
representative submitted Memorandum which indicated that the 
veteran had recently undergone coronary by-pass surgery, and 
requested that the scheduled hearing be rescheduled.  The 
veteran's heart surgery provides good cause to reschedule the 
requested hearing.  Therefore, the veteran should be 
scheduled for the requested Travel Board hearing.

Accordingly, the case is remanded for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board to 
be held at the RO.  The RO should notify 
the veteran of the date, time, and 
location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

